Cease: 18-40087084 DERAHEIANOOS H505508H" Hage/to indatSPiledaar/3072G19

 

 

United States
Souter ie a Texas
IN THE UNITED STATES COURT OF APPEALS #vidd. Bradley Cletk oF Cours
FOR THE FIFTH CIRCUIT -
United States Court cf Appeals
FILED
No. 18-40057 July 8, 2019
D.C. Docket No. 2:11-CV-84 ye ot

M. D., by next friend Sarah R. Stukenberg; Z. H., by next friend Carla B.
Morrison; 8S. A., by next friend Javier Solis; A. M., by next friend Jennifer
Talley; J.S., by next friend Anna J. Ricker; H. V., by next friend Anna J.
Ricker; L. H., by next friend Estela C. Vasquez; C. H., by next friend Estela
C. Vasquez; A. R., by next friend Tom McKenzie, individually and on behalf
of all other similarly situated,

Plaintiffs - Appellees

V.

GREG ABBOTT, GOVERNOR OF THE STATE OF TEXAS; COURTNEY
PHILLIPS, in her official capacity as Executive Commissioner of the Health
and Human Services Commission of Texas; HENRY WHITMAN, JR., in his

_official capacity as Commissioner of the Department of Family and Protective
Services of the State of Texas,

Defendants - Appellants

Appeals from the United States District Court for the
Southern District of Texas

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
JUDGMENT

This cause was considered on the record on appeal and was argued by
counsel. ,

It is ordered and adjudged that the judgment of the District Court is
affirmed in part, affirmed with modification in part, vacated in part and the
cause is remanded to the District Court for further proceedings in accordance
with the opinion of this Court.
CBee: XX-XXXXXXX DBARHRANDESH505besOn Pagel inDatePiledaor/s0nC19

IT IS FURTHER ORDERED that each party bear its own costs on
appeal.

PATRICK E. HIGGINBOTHAM, Circuit Judge, dissenting as to parts III.D
and ITI.E, and otherwise concurring.

 

Certified as a true copy and issued
as the mandate on Jul 30, 2019

Attest: | P|

Clerk, U.S. oft rt of Cay orth Circuit
